Citation Nr: 1414869	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The electronic portion of the claims file (known as the Veterans Benefits Management System (VBMS)) indicates that the Veteran is represented by the Disabled American Veterans but the VA form 21-22 in the paper file indicated the Veterans of Foreign Wars as the representative.  A clarification letter was sent to the Veteran on March 4, 2014, and he responded with an updated VA form 21-22 appointing the Veterans of Foreign Wars (VFW) as his representative.  Therefore, the Board finds that VFW is the correct representative.

In December 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a March 2012 decision, the Board granted entitlement to service connection for tinnitus and remanded the issue of entitlement to service connection for bilateral hearing loss.  With respect to the remanded issue, the Board directed that the RO obtain an addendum opinion to the September 2008 VA examination prior to re-adjudication of the issue.  

Pursuant to the Board's decision, the RO granted service connection for tinnitus in a March 2012 rating decision.  In addition, the record contains an addendum opinion dated in March 2012 that the Board finds adequate for purposes of determining service connection for bilateral hearing loss.  However, in the April 2012 Supplemental Statement of the Case, the AMC erroneously identified the remaining issue on appeal as entitlement to service connection for tinnitus and likewise erroneously identified the denied issue as one of entitlement to service connection for tinnitus.  In a written statement received in April 2012, the Veteran expressed his confusion with respect to the conflicting documents as well as the identification of the March 2012 addendum opinion as a "VA examination conducted at the Gainesville VAMC."  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the Veteran fully-compliant notice regarding the issue on appeal and the reasons and bases for the continued denial of the issue.  As such, the Board finds remand is warranted for the AMC to re-adjudicate the issue and send the Veteran a fully-compliant Supplemental Statement of the Case if the benefit sought on appeal remains denied.

Accordingly, the case is REMANDED for the following action:

Re-adjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, send the Veteran a fully-compliant Supplemental Statement of the Case that correctly identifies the issue on appeal as well as the evidence upon which the decision was based.  Namely, identify the March 2012 addendum opinion as such.  Then, afford the Veteran the appropriate period to respond prior to returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


